a eacies Was iniet Court
Beka [otek al Texag

AO 91 (Rev. 08/09) Criminal Complaint LE
UNITED STATES DISTRICT COURT
for the | Cleric of Court

. Southern District of Texas

Case 7:18-cr-01748 Document1 Filed on 10/03/18 in TXSDy Page 1,01,4

 

 

United States of America )
. Vv. )
Emestina HERNANDEZ-Juarez - _ Qo y- V\
YOB: 1958, COC: Mexico Case No. (A —| ©
Juan Alejandro CASTRO-Amaro _ a)
YOB: 1997, COC: Mexico (Relored *. M-18- aod
Defendant(s}
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 1, 2018 in the county of Hidalgo in the
Southern __ District of Texas , the defendant(s) violated:
Code Section Offense Description
18 United States Code § 554 Did knowingly and willfully conspired, aided and abetted, to export or send from
18 United States Code § 2 the United States, any merchandise, article, or object, to wit: approximately 40
18 United States Code § 371 Level ill AR500 Steel Body Armor plates, contrary to any law or regulation of the

United States, or receives, conceals, buys, sells, or in any manner facilitates
the transportation, concealment, or sale of such merchandise, article or object,
prior to exportation, knowing the same to be intended for exportation contrary to
any law or regulation of the United States to wit: namely 50 U.S.C. 1702 and
1705.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

Apert by fade. . hkolr

 

Complainant’s signature

Gerardo Mercado, HSI Special Agent
Printed name and title

Sworn to before me and signed in my presence.
Date: 10/3/2018 Ab

. Lh signature
City and state: McAllen, Texas J. acker/U.S. Magistrate Judge

ott
CC Prinfed name and title

 
Il.

I.

Case 7:18-cr-01748 Document1 Filed on 10/03/18 in TXSD Page 20f4
ATTACHMENT A

On October 1, 2018, U.S. Customs and Border Protection officers (CBPOs) and
Homeland Security Investigations (HSI Special Agents (SAs) intercepted an individual,
later identified as Juan Alejandro CASTRO-Amaro, driving a GMC pickup truck bearing
Tamaulipas, Mexico license plates: ZXZ199R (hereinafter referred to as “Target Vehicle”)
at the Hidalgo, Texas Port of Entry (POE) and conducted an outbound inspection as
CASTRO attempted to exit the United States into Mexico. |
During the outbound inspection, CASTRO provided CBPOs with a negative customs
declaration. CBPOs searched the Target Vehicle and discovered approximately 28 Level III
ARSO0 steel body armor plates and approximately 20 body armor plate carrying vests
concealed under tools and equipment within the Target Vehicle’s toolbox.

HSI Agents conducted a post Miranda interview of CASTRO at the Hidalgo, Texas POE.

CASTRO admitted to attempting to smuggle the approximately 28 Level IIT ARS500 steel

_body armor plates and approximately 20 body armor plate carrying vests concealed within

the Target Vehicle. CASTRO stated he was aware it was unlawful to smuggle body armor
and specific military related equipment from the United States into Mexico. CASTRO

claimed he did not possess or has ever obtained an export license required to legally export

~ Level IIT AR500 body armor from the United States into Mexico. CASTRO stated he was

promised $130.00 USD from an individual in Mexico to smuggle the body armor and vest
carriers into Mexico. CASTRO admitted he had previously successful smuggled body
armor from the United States into Mexico. CASTRO stated that earlier that day, he entered
the United States from Mexico and received the approximately 28 Level IIT AR500 steel
body armor plates and approximately 20 body armor plate carrying vests from an older

female, identified as Ernestina HERNANDEZ-Juarez, at an unknown residence. CASTRO
Case 7:18-cr-01748 Document1 Filed on 10/03/18 in TXSD Page 3 of 4
ATTACHMENT A

stated that weeks prior, he had received Level II AR500 body armor from HERNANDEZ

which he successfully smuggled from the United States into Mexico.

Subsequently, HSI Agents located HERNANDEZ at her residence in Alamo, Texas
(hereinafter referred to as “Target Residence”). HSI Agents detained HERNANDEZ as she
departed the Target Residence. HSI Agents conducted a post Miranda interview of
HERNANDEZ at the Alamo Police Department in Alamo, Texas. HERNANDEZ admitted _
that earlier that day, she had received a significant amount of Level II] AR500 steel body
armor plates and body armor plate carrying vests delivered to the Target Residence via
parcel services. HERNANDEZ admitted to transferring over the approximately 28 Level II.
AR500 steel body armor plates and approximately 20 body armor plate carrying vests over
to unknown males driving a pickup truck with Mexican license plates. HERNANDEZ
stated that she assumed the Level III ARSOO steel body armor plates and body armor carriers
would likely be exported to Mexico because the unknown males were from Mexico,
HERNANDEZ admitted that an individual in Mexico had ordered the body armor plates
and body armor vest carriers and had them shipped to the Target Residence. HERNANDEZ
admitted that she had previously received and transferred Level II body armor to the same
unknown males in the past.

HERNANDEZ granted HSI Agents consent to search the Target Residence. HSI Agents
searched the Target Residence and seized 12 Level IIT AR500 body armor plates, eight (8)
military type ballistic helmets, and other export restricted articles discovered within the

Target Residence.
VI.

Case 7:18-cr-01748 Document1 Filed on 10/03/18 in TXSD Page 4 of 4
| ATTACHMENT A | :

According to the U.S. Department of Commerce, Bureau of Industry and Security (BIS)
Level III steel: body armor plates is determined to be an export-controlled item from the
United States into Mexico described on the Commerce Control List (CCL) and regulated
for export pursuant to the Export Administration Regulations (EAR) (15 C.F.R. Part 730
et seq.) and the Arms Export Control Act (22 U.S.C. 2778). Level III AR500 steel body
armor is classified under Export Control Classification Number (ECCN) 1A613.d.2,
controlled for national security (NS1), regional stability (RS1), United Nations embargo

(UN) and anti-terrorism (AT1) reasons. |
